Exhibit 10.6

SECONDMENT AGREEMENT

THIS SECONDMENT AGREEMENT (this “Agreement”) is made the 29th day of September,
2009,

BETWEEN:

 

(1) Colony Financial, Inc. (the “Colony Financial”), a corporation organized and
existing under the laws of Maryland with a place of business at 2450 Broadway,
Santa Monica, CA 90404; and

 

(2) Colony Capital, LLC (the “Colony Capital”), a limited liability company
organized and existing under the laws Delaware with a place of business at 2450
Broadway, Santa Monica, CA 90404.

Colony Financial and Colony Capital are referred to individually herein as a
“Party” and collectively as the “Parties”.

WHEREAS:

 

(A) Darren J. Tangen (the “Executive”) is currently employed by Colony Capital
as a Principal;

 

(B) With the consent of Colony Capital, the Executive has agreed to serve as
Chief Financial Officer of Colony Financial;

 

(C) In connection with the Executive’s engagement by Colony Financial, Colony
Capital has agreed to second the Executive exclusively to Colony Financial; and

 

(D) The Parties desire to enter into this Agreement to set forth the terms and
conditions under which the Executive will provide the Services (as defined
below) to Colony Financial during the Secondment Period (as defined below);

NOW, THEREFORE, for the mutual promises made herein and in the other agreements
executed by the parties concurrently herewith or contemplated hereby, and other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties agree as follows:

Section 1. Definitions. The following initially capitalized terms, as used in
this Agreement, have the following meanings:

(a) “Effective Date” means September 29, 2009.



--------------------------------------------------------------------------------

(b) “Management Agreement” means the management agreement among Colony
Financial, Colony Financial Manager, LLC (the “Manager”) and Colony Financial
TRS, LLC (the “TRS”), pursuant to which the Manager will provide for the
day-to-day management of the operations of Colony Financial and its
subsidiaries, including the TRS, and will be responsible for the selection,
purchase and sale of Colony Financial’s portfolio investments, Colony
Financial’s financing activities, and providing Colony Financial with investment
advisory services.

(c) “Person” means any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

(d) “Secondment Period” means that period commencing on the Effective Date and
ending upon the termination of this Agreement in accordance with Section 9
hereof.

(e) “Services” means all services commensurate with the duties of a chief
financial officer of a company similarly situated to Colony Financial during the
Secondment Period.

Section 2. Executive’s Continued Employment with Colony Capital. During the
Secondment Period, Colony Capital shall make the Executive available exclusively
to Colony Financial on a full-time basis for the purpose of performing the
Services for or on behalf of Colony Financial. Notwithstanding the foregoing,
the Executive will at all times during the Secondment Period continue to be an
employee of, and an employee only of, Colony Capital. The Executive shall be
subject to the personnel policies and other terms and conditions of employment
administered by Colony Capital with respect to its employees, generally, and
shall be entitled to receive from Colony Capital all benefits, perquisites and
privileges available generally to Colony Capital employees, whether or not
seconded, and shall not be entitled to receive any such benefits, perquisites or
privileges from Colony Financial; provided, however, that the Executive shall be
entitled to receive grants of equity awards from Colony Financial under any
equity incentive plan adopted by the Company subsequent to the date of this
Agreement. The Executive also shall comply with Colony Financial’s personnel
policies to the extent that they do not conflict with Colony Capital’s policies.
During the Secondment Period, Colony Capital, in its capacity as the Executive’s
employer, shall instruct the Executive to report to, and receive substantive
direction regarding his duties from, the Chief Executive Officer and the Board
of Directors of Colony Financial (the “Board”).

Section 3. Salary and Benefits. During the Secondment Period, Colony Capital,
and not Colony Financial, shall pay the Executive’s salary and provide or make
available any insurance, pension and other benefits to which he is entitled as
an employee of Colony Capital and under any written or oral agreements or
understandings with respect to his employment with Colony Capital (collectively,
the “Executive Employment Arrangements”). In its capacity as the Executive’s
employer, Colony Capital shall pay all necessary employment taxes as required by
law with respect to the Executive and report the Executive’s income to the
appropriate tax authorities and withhold all taxes from such income, as required
by law.

 

2



--------------------------------------------------------------------------------

Section 4. Reimbursement of Colony Capital.

(a) In consideration for Colony Capital making the Executive available to
provide the Services during the Secondment Period, Colony Financial shall pay to
Colony Capital, on a monthly basis promptly following the end of each month, an
amount equal to the sum of (a) the Executive’s base salary for such month (or
portion of such month if the Secondment Period is not in effect for the entire
month) and (b) Colony Capital’s cost of providing employee benefits to the
Executive pursuant to the Executive Employment Arrangements for such month (or
portion of such month if the Secondment Period is not in effect for the entire
month); provided, however, that Colony Financial shall not be responsible for
reimbursing Colony Capital with respect to the amount, if any, by which the
Executive’s base salary for any such month exceeds $29,167.

(b) To the extent that Colony Capital provides any cash bonus (including, but
not limited to, pursuant to any qualified incentive compensation plan) to the
Executive for any period that includes the Secondment Period, Colony Financial
shall reimburse Colony Capital for a pro rata share of such bonus, as determined
by multiplying the total cash bonus by a fraction, the numerator of which is the
number of days in the Secondment Period during the applicable bonus period and
the denominator of which is the total number of days during the applicable bonus
period; provided, however, that Colony Financial shall only be responsible for
reimbursing Colony Capital with respect to a cash bonus in an amount, if any,
approved by the compensation committee of the Board. Such reimbursement shall be
paid by Colony Financial to Colony Capital within ten (10) days after such
approval.

(c) Colony Financial shall also be responsible for reimbursing Colony Capital
for the following direct benefit costs incurred by Colony Capital with respect
to the Executive:

 

  (i) Colony Capital’s share, at cost, of social security taxes, unemployment
taxes and any other similar government required tax, fee or levy paid or accrued
specifically related to the services performed by the Executive while seconded
to Colony Financial;

 

  (ii) Travel expenses incurred by the Executive, at cost, paid or accrued by
Colony Financial specifically related to the services performed by the Executive
while seconded to Colony Financial;

 

  (iii) Rent, telephone, utilities, office furniture, equipment, machinery and
other office, internal and overhead expenses as provided in the Management
Agreement; and

 

  (iv) Any expenses incurred by Colony Capital at the request of Colony
Financial or otherwise required of Colony Capital in connection with this
Agreement.

Section 5. Replacement Executive.

(a) During the Secondment Period, Colony Capital may, in its discretion, replace
the Executive with a suitably qualified and experienced replacement to serve as
chief financial officer of Colony Financial; provided, that such replacement
shall be approved by the Audit Committee of the Board.

 

3



--------------------------------------------------------------------------------

(b) If at any time during the Secondment Period the Executive shall cease to be
employed by Colony Capital for whatever reason, Colony Capital shall be required
to second a suitably qualified and experienced replacement to serve as chief
financial officer of Colony Financial; provided, however, that such replacement
shall be approved by the Audit Committee of the Board.

(c) Notwithstanding any other provisions of this Agreement, Colony Financial
agrees that Colony Capital shall not be obliged to second the Executive or
provide a replacement during any such time as the Executive may be absent due to
sickness or to vacation properly taken.

Section 6. Ownership of Work Product. To the extent that the Executive produces
work relating to Colony Financial pursuant to this Agreement, such work (the
“Work Product”) shall be the sole and exclusive property of Colony Financial and
its assigns, free from any encumbrance, claim, lien for balance due or rights of
retention on the part of Colony Capital. Colony Financial and its assigns shall
have all rights, title and interest, including ownership of all intellectual
property rights, in and to the Work Product and all associated documentation,
and Colony Capital shall have no right to disclose or use any of the Work
Product for any purpose whatsoever other than in connection with the performance
of the Services. To the extent that ownership of the Work Product does not
otherwise vest in Colony Financial and its assigns by operation of law, Colony
Capital hereby irrevocably assigns, transfers and conveys to Colony Financial
and its assigns without further consideration all of its right, title and
interest in such Work Product, including all rights of patent, copyright,
inventions, discoveries, trade marks, service marks, trade dress, know-how,
names, ideas, trade secret, moral rights or other proprietary rights. Colony
Capital acknowledges that Colony Financial and its assigns shall have the right
to obtain and hold in their own names any intellectual property rights in such
Work Product. Colony Capital agrees to execute any documents or take any other
actions as might be reasonably necessary or as Colony Financial might reasonably
request, to perfect ownership by Colony Financial and its assigns of any Work
Product.

Section 7. Confidentiality. Colony Capital shall not and shall use its
reasonable efforts to ensure that the Executive shall not use, divulge or
communicate to any person (other than those whose province it is to know the
same or with authority from Colony Financial) any trade secrets or information
which are for the time being confidential to Colony Financial or any of its
subsidiaries and are not in the public domain (“Confidential Information”),
which the Executive may have received or obtained during the Secondment Period.
This restriction shall continue to apply after the termination of this Agreement
for whatever cause without limit in point in time, but shall cease to apply to
information or knowledge that may come into the public domain otherwise than
through the unauthorized disclosure by or the fault of Colony Capital or the
Executive. Colony Capital undertakes and shall use reasonable efforts to ensure
that the Executive shall undertake to return to Colony Financial or any of its
subsidiaries upon request from any or all of them and upon termination of this
Agreement all materials, whether documentary or otherwise, together with copies
thereof containing Confidential Information and not to take further copies of
any of the above mentioned documents or materials after termination of this
Agreement.

 

4



--------------------------------------------------------------------------------

Section 8. Colony Financial Indemnification of Colony Capital.

(a) Colony Financial to the full extent permitted by law shall indemnify and
hold harmless Colony Capital and each principal, officer, member, manager and
employee of Colony Capital (each a “Covered Person”) from and against any and
all claims or liabilities of any nature whatsoever, including reasonable legal
fees and other expenses reasonably incurred, arising out of or in connection
with the provision of the Services by the Executive in accordance with this
Agreement or any action taken or omitted by any such Covered Person by or on
behalf of Colony Financial or any subsidiary pursuant to authority granted by
this Agreement, except where found by a court of competent jurisdiction to be
attributable to the gross negligence, willful misconduct or bad faith of any
such Covered Person or the reckless disregard by such Covered Person of their
duties under this Agreement. In the event that any Covered Person becomes
involved in any capacity in any suit, action, proceeding or investigation in
connection with any matter arising out of or in connection with Colony Capital’s
obligations hereunder, Colony Financial will periodically reimburse such Covered
Person for its reasonable legal and other expenses (including the cost of any
investigation and preparation) incurred in connection therewith; provided,
however, that prior to any such advancement of expenses (i) such Covered Person
shall provide Colony Financial with an undertaking to promptly repay to Colony
Financial the amount of any such expenses paid to it if it shall ultimately be
determined that such Covered Person is not entitled to be indemnified by Colony
Financial as herein provided in connection with such suit, action, proceeding or
investigation, and (ii) the Covered Person shall provide Colony Financial with a
written affirmation that such Covered Person in good faith believes that it has
met the standard of conduct necessary for indemnification hereunder; provided,
further, however, that the failure for any reason of Colony Financial to advance
funds to any Covered Person shall in no way affect such Covered Person’s right
to reimbursement of such costs if it is ultimately determined that such Covered
Person was entitled to indemnification pursuant to the terms hereof.

(b) Any Covered Person entitled to indemnification from Colony Financial
hereunder shall seek recovery under any insurance policies by which such Covered
Person is covered and any Covered Person shall obtain the written consent of
Colony Financial prior to entering into any compromise or settlement which would
result in an obligation of Colony Financial to indemnify such Covered Person;
provided, however, that the possibility of recovery under any such insurance
policies shall not preclude a Covered Person from seeking indemnification
pursuant to this Section 8. If such Covered Person actually recoverS any amounts
under any applicable insurance policies, it shall offset the net proceeds so
received against any amounts owed by Colony Financial by reason of the indemnity
provided hereunder or, if all such amounts shall have been paid by Colony
Financial in full prior to the actual receipt of such net insurance proceeds, it
shall pay over such proceeds (up to the amount of indemnification paid by the
Company to such Covered Person) to Colony Financial. If the amounts in respect
of which indemnification is sought arise out of the conduct of the business and
affairs of Colony Financial or any subsidiary and also of any other Person for
which the Covered Person hereunder was then acting in a similar capacity, the
amount of the indemnification to be provided by Colony Financial may be limited
to Colony Financial’s or any subsidiary’s proportionate share thereof if so
determined by Colony Financial in good faith.

 

5



--------------------------------------------------------------------------------

Section 9. Termination of Secondment Agreement. This Agreement shall terminate
upon the earlier to occur of (a) the termination of the Management Agreement by
any party thereto, for any reason, (b) the Manager ceasing to be the manager of
Colony Financial and its subsidiaries for any reason or (c) the termination of
this Agreement by Colony Financial upon at least 90 days’ prior written notice
to Colony Capital; provided, however, that such termination pursuant to clause
(c) shall not be effective unless and until it has been consented to by a
majority of the independent directors of the Board.

Section 10. Miscellaneous.

(a) Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties concerning the subject matter hereof and supersedes
all prior agreements, arrangements and understandings between Colony Capital and
Colony Financial concerning such subject matter. No representation, promise,
inducement or statement of intention has been made by or on behalf of either
party hereto that is not set forth in this Agreement or the documents referred
to herein. This Agreement may not be amended or modified except by a written
instrument specifically referring to this Agreement executed by the parties
hereto.

(b) Waiver. The failure of either Party hereto at any time or from time to time
to require performance of any of the other party’s obligations under this
Agreement shall in no manner affect the right to enforce any provision of this
Agreement at a subsequent time, and the waiver of any rights arising out of any
breach shall not be construed as a waiver of any rights arising out of any
subsequent breach.

(c) No Third Party Beneficiary. The terms and provisions of this Agreement are
intended solely for the benefit of each Party hereto, and it is not the
intention of the Parties to confer third-party beneficiary rights upon any other
person.

(d) No Assignment. Neither this Agreement nor any right, interest or obligation
hereunder may be assigned by any Party hereto without the prior written consent
of the other Party.

(e) Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.

(f) Severability. In the event that any provision of this Agreement shall be
determined by a court of competent jurisdiction to be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

(g) Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with federal law and, to the extent federal law
incorporates state law, that law shall be the laws of the State of California
applicable to a contract executed and performed in such state, without regard to
its principles of conflicts of laws.

****

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Secondment Agreement as
of the Effective Date.

 

COLONY CAPITAL, LLC, a Delaware limited liability company By:  

/s/ Thomas J. Barrack, Jr.

Name:

  Thomas J. Barrack, Jr. Title:   Chairman and Chief Executive Officer

COLONY FINANCIAL, INC.,

a Maryland corporation

By:  

/s/ Richard B. Saltzman

Name:   Richard B. Saltzman Title:   Chief Executive Officer and President

 

7